Exhibit 10.28

Saks Incorporated

Restricted Stock Agreement

December 10, 2007

This is a Restricted Stock Agreement between Saks Incorporated (the “Company”)
and the individual who has executed this Restricted Stock Agreement above the
signature line “Signature of Award Holder” (the “Award Holder”). The term “this
Agreement” means this Restricted Stock Agreement and each Award Supplement
(defined in paragraph 1 of this Agreement) relating to this Agreement.

Preliminary Statement

This Agreement is made pursuant to the Company’s 2004 Long-Term Incentive Plan
(the “Plan”). Capitalized terms used but not defined in this Agreement are
defined in the Plan as amended after the date of this Agreement.

Terms and Conditions

The Company and the Award Holder agree as follows:

1. Restricted Stock Awards. This Agreement is the agreement referred to in
section 8 of the Plan. For each of the Company’s restricted stock awards to the
Award Holder pursuant to the Plan, this Agreement, the Plan, and each Award
Supplement to this Agreement, which need not be signed by the Award Holder, will
govern. The restricted stock awarded by the Company to the Award Holder pursuant
to the Plan together are referred to as the “Restricted Stock.” The Company will
evidence each award of Restricted Stock by a Supplement to Restricted Stock
Agreement to be attached to this Agreement from time to time (each an “Award
Supplement” and together the “Award Supplements”). Award Supplements will
indicate the number of shares of Restricted Stock awarded to the Award Holder
and the restrictions that are applicable to the Restricted Stock awarded. This
Agreement governs all Restricted Stock awarded to the Award Holder prior to, on,
or after the date of this Agreement, and all Award Supplements, whenever
delivered to the Award Holder, are incorporated into and form a part of this
Agreement.

2. Restrictions; Forfeiture.

(a) Each award of Restricted Stock is subject to each of the following
restrictions until the vesting conditions described on the Award Supplement
applicable to the award have been satisfied or the restrictions have otherwise
expired or been terminated. Failure to satisfy the vesting conditions by the
times specified on the Award Supplement will result in the forfeiture of the
number of shares of unvested Restricted Stock specified on the Award Supplement.
Unvested Restricted Stock may not be sold, transferred, exchanged, assigned,
pledged, hypothecated, or otherwise encumbered. If the Award Holder’s employment
with the Company or any affiliate terminates for any reason other than as
provided in subparagraphs (b) or (c) of paragraph 3 of this Agreement, then the
Award Holder will forfeit all of the Award Holder’s right, title, and interest
in and to the then-unvested shares of Restricted Stock as of the date of
employment termination, and the unvested Restricted Stock will revert to the
Company immediately following the event of forfeiture.

(b) The Award Holder will forfeit all Restricted Stock if (i) in the opinion of
the Committee, the Award Holder, without the written consent of the Company,
engages directly or indirectly in any manner or capacity as principal, agent,
partner, officer, director, employee, or otherwise, in any business or activity
competitive with the business conducted by the Company or any of its
subsidiaries, or (b) the Award Holder performs any act or engages in any
activity that in the opinion of the Chief Executive Officer of the Company is
inimical to the best interests of the Company. The restrictions imposed by this
paragraph will apply to all shares of the Company’s common stock and any other
securities issued with respect to Restricted Stock in connection with any
merger, reorganization, consolidation, recapitalization, stock dividend, or
other change in corporate structure affecting the common stock of the Company.

(c) If within six months following the Award Holder’s termination of employment
the Award Holder, without the written consent of the Company, engages directly
or indirectly in any manner or capacity as principal, agent, partner, officer,
director, employee, or otherwise in any business or activity determined by the
Committee, in its sole discretion, to be competitive with any business or
activity conducted by the Company or any of its subsidiaries, the Award Holder
will be required to pay to the Company an amount in cash equal to the value of
Restricted Stock awards that vested on or after, or within six months prior to,
the Award Holder’s termination of employment, which value will be determined as
of the date of vesting.

3. Expiration and Termination of Restrictions. The restrictions imposed by
paragraph 2 of this Agreement on each award of Restricted Stock will expire on
the earliest to occur of the following (the period prior to the expiration of
the award being the “Restricted Period”):

(a) upon the passage of time or upon the achievement of performance objectives
or upon both the passage or time and the achievement of performance objectives,
as provided in the Award Supplement for the award;

(b) on the date of termination of the Award Holder’s employment by reason of
death, disability, or retirement at age 65; or

(c) subject to section 18 of the Plan, upon the occurrence of a Change in
Control and, if applicable, the termination of the Award Holder’s employment or
service within two years following the occurrence of the Change in Control.

4. Delivery of Restricted Stock. All Restricted Stock will be registered in the
name of the Award Holder as soon as practicable following the Award Dates
specified in the Award Supplements, and all Restricted Stock will be held by the
Company in accordance with the Plan during the Restricted Period in certificated
or uncertificated form. Certificates for the Restricted Stock for which the
Restricted Period has ended will be delivered to the Award Holder or the Award
Holder’s designee upon request, but delivery may be postponed for a period of
time to enable the Company, in exercising reasonable diligence, to comply with
registration requirements under federal or state securities laws, stock exchange
listing requirements and other rules, and requirements under any other law or
regulation applicable to the issuance or transfer of the Restricted Stock.



--------------------------------------------------------------------------------

5. Voting and Dividend Rights. Subject to the next sentences, the Award Holder,
as beneficial owner of the Restricted Stock, has full voting and dividend rights
with respect to the Restricted Stock during and after the Restricted Period.
During the Restricted Period the Award Holder may not assign or pledge voting
rights or dividend rights to during the Restricted Period. During the Restricted
Period the Company will withhold dividends paid by the Company with respect to
the Restricted Stock and will not pay the dividends to the Award Holder, and the
Award Holder will have no right to receive the any dividends paid by the Company
with respect to the Restricted Stock, until the Restricted Period ends and the
Company has delivered the Restricted Stock to the Award Holder as provided in
paragraph 4. If the Award Holder forfeits any Restricted Stock in accordance
with paragraph 2, the Award Holder’s rights as a beneficial owner of the
Restricted Stock, and all of the Award Holder’s interest in them, will
immediately terminate, and the Award Holder will not be entitled to payment of
past or future dividends or any other right or benefit with respect to the
forfeited Restricted Stock. If for any reason the Award Holder receives
dividends with respect to the forfeited Restricted Stock after forfeiture, the
Award Holder will repay to the Company an amount equal to the dividends
received.

6. Anti-Dilution Provisions. Section 20 of the Plan is applicable to this
Agreement and the Restricted Stock.

7. No Right of Continued Employment. Nothing in this Agreement will interfere
with or limit in any way the right of the Company or any affiliate to terminate
the Award Holder’s employment at any time, nor confer upon the Award Holder any
right to continue in the employ of the Company or any affiliate.

8. Payment of Taxes.

(a) The Award Holder may make an election to be taxed upon an award of
Restricted Stock under Section 83(b) of the Internal Revenue Code of 1986, as
amended, by making an appropriate election with the Internal Revenue Service
within thirty days after the date of the award and by otherwise complying with
applicable requirements.

(b) At any time the law requires the Company to withhold federal, state, or
local taxes of any kind (including the Award Holder’s FICA obligation) on behalf
of the Award Holder as a result of the award of the Restricted Stock, the Award
Holder agrees to pay the required withholding amount to the Company no later
than the date due, or to make other arrangements satisfactory to the Company
regarding payment of the withholding amount. The obligations of the Company
under this Agreement will be conditional on the Award Holder’s compliance with
these withholding payment requirements, and the Company and its affiliates will,
to the extent permitted by law, have the right to deduct the withholding amount
from any payment of any kind otherwise due to the Award Holder.

9. Amendment. This Agreement may not be modified, amended, or waived in any
manner except in writing signed by the Company and the Award Holder. The waiver
by the Company or the Award Holder of compliance with any provision of this
Agreement will not operate or be construed as a waiver of any other provision of
this Agreement, or any subsequent breach of a provision of this Agreement.

10. The Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Agreement, and this Agreement will be governed by and
construed in accordance with the Plan. If any actual or alleged conflict between
the provisions of the Plan and the provisions of this Agreement occurs, the
provisions of the Plan will be controlling and determinative.

11. Successors. This Agreement will be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.

12. Severability. If any one or more of the provisions contained in this
Agreement are invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.

13. Notice. Notices and communications under this Agreement must be in writing
and delivered personally, by overnight courier, or by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to:

Human Resources Department

Saks Incorporated

12 East 49th Street, 4th Floor

New York, NY 10017

Attn: Sr. Stock Plan Administrator

or any other address designated by the Company in a written notice to the Award
Holder. Notices to the Award Holder will be directed to the address of the Award
Holder then currently on file with the Company, or at any other address given by
the Award Holder in a written notice to the Company.

14. Administration. The authority to manage and control the operation and
administration of this Agreement will be vested in the Committee. The Committee
will have all powers with respect to this Agreement that it has with respect to
the Plan. Any interpretation of the Agreement by the Committee and any decision
made by it with respect to the Agreement is final and binding on all persons.

15. Governing Law. Tennessee law will govern the interpretation, performance,
and enforcement of this Agreement.

 

Saks Incorporated By:   LOGO [g94680sig001.jpg]   Christine A. Morena  

Executive Vice President - Human Resources

 

Saks Incorporated

  «Name»   Name of Award Holder  

 

  Signature of Award Holder

 

- 2 -